Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority and Status of Claims
1.	This application is a 371 of PCT/US2018/057591 10/25/2018, which claims benefit of 62/577,058 10/25/2017.
2. 	Amendment of claims 1, 8-9 and 26, cancelation of claims 3, 5-7, 10-12, 15, 17-18, 20, 24 and 27 in the amendment filed on 2/18/2022 is acknowledged. Claims 1-2, 4, 8-9, 13-14, 16, 19, 21-23, and 25-26 are pending in the application.  
Responses to Amendments/Arguments
3. 	Applicant's arguments regarding the rejection of claims 1-2, 8, 14 and 19 under 35 U.S.C. 112 (a) have been fully considered but they are not persuasive.    
Applicants state “Claim 1 is further amended to recite that the first enrichment moiety and the second enrichment moiety a positively charged phosphine, a folic acid moiety, a biotin moiety, an RGD peptide, a glucose moiety, an antibody, an aptamer, a prostate specific membrane antigen moiety, or a boronic acid moiety; and that the tethered cargo moiety is an amine-containing or alcohol- containing antibiotic, an amine-containing or alcohol-containing anti-inflammatory agent, or an amine-containing or alcohol-containing antiproliferative drug..”,  see page 7.
However, it is noted that the instant chemical delivery system of claim 1 is drawn to a compound claim, and a chemical compound claim shall have a definite chemical formulae or chemical names for enablement. Thus the instant claim 1 lacks a definite chemical formulae or chemical names for “cargo compound”, “trigger compound”, “reactive moiety”, “first enrichment moiety”, “target moiety”, and “cargo radical”.  
4.	The rejection of claim 26 under 35 U.S.C. 112(a) has been overcome in the amendment filed on 2/18/2022.
 5.	Applicant's arguments regarding the rejection of claim 1 under 35 U.S.C. 112 (b) have been fully considered but they are not persuasive.    Replacement of the limitation “comprising”, with a limitation “is” would overcome this rejection, see line 2 and 7.
Moreover, claim 1 recites the limitation “cargo compound” and “trigger compound” without a chemical bond linkage between them is ambiguous and indefinite, i.e., see claim 1.  It is unclear what the chemical delivery system or compound is.  Clarification is required.
Claim Objections
6.	Claims 4, 9,  13, 16, 21-23 and 25-26 are objected to as being dependent on rejected claim 1.
7.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	







/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629    

March 29, 2022